IN THE DISTRICT COURT OF APPEAL
                                                  FIRST DISTRICT, STATE OF FLORIDA

JOHN ROBERTS,                                     NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
      Petitioner,                                 DISPOSITION THEREOF IF FILED

v.                                                CASE NO. 1D14-3844

DORTHEANNE ROBERTS,

      Respondent.

______________________________/



Opinion filed February 10, 2015.

Petition for Writ of Prohibition – Original Jurisdiction.

Valarie Linnen, Atlantic Beach, for Petitioner.

Jessica M. Rose, Bay City, for Respondent.



PER CURIAM.

      DENIED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.